Title: To James Madison from C. William Brock, 25 May 1821
From: Brock, C. William
To: Madison, James


                
                    D Sir,
                    Orange Ct He. 25th May ’21
                
                I still hold in my possession the few bills which I presented you last summmer, & have to request the favor of you to send the amt. ($22:41) to this place on Monday next. The return day has past Several months ago & I have accounted for them to the Clerk. Mr. Eddins has promised numerous

times to pay them, but has failed to do so. With great respect, I am Sir, Yr. Obt. Svt.
                
                    C. Wm. Brock, Dy
                    M. F. C. D.
                
            